DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

The new limitation “the folding part is formed so that a wall part forming the fold-back part when the fold- back part at the use position is viewed in the axial direction has the shape that protrudes outward in the radial direction with the central axial line as the center and is folded in the circumferential direction, when the fold-back part is at the attachment position, the folding part that has been folded is open to the circumferential direction with the central axial line as the center” added to claim 5 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Said limitation is directed at a second embodiment of the Applicant’s disclosure, illustrated in Figs. 6-9, which was not included in the claims as originally filed. The embodiment now claimed in claim 5 is a patentably distinct species to the one described in the claims as originally filed and is a distinct species to the one claimed in claim 1 since they contain mutually exclusive characteristics (i.e. the shape the protrudes outward in the radial direction). In addition, these species are not obvious variants of each other based on the current record. 
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which 
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
The species require a different field of search (e.g. searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 
the species or groupings of patentably indistinct species have acquired a separate status in the art in view of their different classification
the species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter
the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.

Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 5 will be interpreted without the conflicting limitation for the purposes of this office action.  See 37 CFR 1.142(b) and MPEP § 821.03.
Information Disclosure Statement

The information disclosure statement (IDS) submitted on 10/29/2020 & 4/08/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the examiner has considered the information disclosure statement.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 5, & 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Yasuda et al. (Japanese Patent Application Publication # JP2013-162553A).
Regarding Claim 1, Yasuda discloses a grommet (i.e. grommet 1) comprising: 
a main body part (i.e. fitting cylinder portion 2) that is fitted to a penetration hole penetrating an attachment target along an axial direction, stops water at the penetration hole, and has a wiring material (i.e. large diameter wire harness W1 
a tubular part (i.e. through cylindrical portion 3 w/folded part/portion 4) that is unified with the main body part so as to have a tubular shape, and has the wiring material inserted thereinto along the axial direction, wherein the tubular part includes: 
a tubular part main body (i.e. through cylindrical portion 3) that is formed continuing from the main body part; and 
a fold-back part (i.e. folded part/portion 4) that is formed continuing from the tubular part main body on a side opposite to a side where the main body part is positioned in the axial direction, and 
the fold-back part is foldable between an attachment position where the fold-back part is folded back to outside of the tubular part main body (i.e. as shown in Fig. 1 & 3), and a use position where the fold-back part is positioned on the side opposite to the side where the main body part is positioned with respect to the tubular part main body (i.e. as shown in Fig. 2 & 4), 
at the use position, a diameter of the inner surface of the fold-back part is larger than a diameter of the inner surface of the tubular part main body (i.e. at inner holding portion 6) and a step part (i.e. thick part 5) is provided between the fold-back part and the tubular part main body, and 
the diameter of the inner surface of the step part gradually decreases from the fold-back part toward the tubular part main body (Fig. 1-4; Paragraphs 0001, 0006-0008; 0010-0016). The figures show a decrease in diameter of the inner surface of the thick part 5 from the folded part 4 toward through cylindrical portion 3 at the inner holding portion 6. Whether it’s “gradual” is subjective because such a term is relative and a matter of degree. 
Alternatively, it would have been an obvious matter of design choice to make the diameter of the inner surface of the step part gradually decrease from the fold-back part toward the tubular part main body, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). Furthermore, the court held that the configuration/shape of the claimed structure was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration/shape of the claimed container was significant.). In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)

Regarding Claim 2, Yasuda discloses that at the use position, an entire length of an inner3518P01565 0001 PYZA-19116-US: Final surface of the fold-back part in a circumferential direction is longer than an entire length of an inner surface of the tubular part main body in the circumferential direction, and in a state where the fold- back part is folded back toward the tubular part main body, the fold-back part is disposed outside the tubular part main body in a radial direction without causing a contracting force in the radial direction (Fig. 1-4; Paragraphs 0001, 0006-0008; 0010-0016).   

Regarding Claim 5, Yasuda discloses a grommet (i.e. grommet 1) comprising: 
a main body part (i.e. fitting cylinder portion 2) that is fitted to a penetration hole penetrating an attachment target along an axial direction, stops water at the penetration hole, and has a wiring material (i.e. large diameter wire harness W1 or small diameter wire harness W2) inserted thereinto along the axial direction; and 
a tubular part (i.e. through cylindrical portion 3 w/folded part/portion 4) that is unified with the main body part so as to have a tubular shape, and has the wiring material inserted thereinto along the axial direction, wherein the tubular part includes: 
a tubular part main body (i.e. through cylindrical portion 3) that is formed continuing from the main body part; and 
a fold-back part (i.e. folded part/portion 4) that is formed continuing from the tubular part main body on a side opposite to a side where the main body part is positioned in the axial direction, and 
the fold-back part is foldable between an attachment position where the fold-back part is folded back to outside of the tubular part main body (i.e. as shown in Fig. 1 & 3), and a use position where the fold-back part is positioned on the side opposite to the side where the main body part is positioned with respect to the tubular part main body (i.e. as shown in Fig. 2 & 4), 
 the fold-back part includes a folding part that opens3618P01565 0001 PYZA-19116-US: Final to the circumferential direction at the attachment position and that is folded to the circumferential As shown in Fig. 1, folded part/portion 4 folds back and “opens” in order for the wire harness to be attached and folds back forward when in use.

Regarding Claim 7, Yasuda discloses a wire harness (i.e. large diameter wire harness W1 or small diameter wire harness W2 w/ grommet 1) comprising: 
a wiring material (i.e. wires inside wire harness W1 or small diameter wire harness W2 [not shown]) having conductivity; and 
a grommet (i.e. grommet 1) provided to the wiring material, wherein the grommet includes: 
a main body part (i.e. fitting cylinder portion 2) that is fitted to a penetration hole penetrating an attachment target along an axial direction, stops water at the penetration hole, and has the wiring material (i.e. large diameter wire harness W1 or small diameter wire harness W2) inserted thereinto along the axial direction; and 
a tubular part (i.e. through cylindrical portion 3 w/folded part/portion 4)  that is unified with the main body part so as to have a tubular shape, and has the wiring material inserted thereinto along the axial direction, the tubular part includes:
a tubular part main body (i.e. through cylindrical portion 3)  that is formed continuing from the main body part; and  3718P01565 0001 PYZA-19116-US: Final 

the fold-back part is foldable between an attachment position where the fold-back part is folded back to outside of the tubular part main body (i.e. as shown in Fig. 1 & 3), and a use position where the fold-back part is positioned on the side opposite to the side where the main body part is positioned with respect to the tubular part main body (i.e. as shown in Fig. 2 & 4) 
at the use position, a diameter of the inner surface of the fold-back part is larger than a diameter of the inner surface of the tubular part main body (i.e. at inner holding portion 6) and a step part (i.e. thick part 5) is provided between the fold-back part and the tubular part main body, and 
the diameter of the inner surface of the step part gradually decreases from the fold-back part toward the tubular part main body (Fig. 1-4; Paragraphs 0001, 0006-0008; 0010-0016). The figures show a decrease in diameter of the inner surface of the thick part 5 from the folded part 4 toward through cylindrical portion 3 at the inner holding portion 6. Whether it’s “gradual” is subjective because such a term is relative and a matter of degree. 
Alternatively, it would have been an obvious matter of design choice to make the diameter of the inner surface of the step part gradually decrease from the fold-back part toward the tubular part main body, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). Furthermore, the court held that the configuration/shape of the claimed structure was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration/shape of the claimed container was significant.). In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)

Response to Arguments






Applicant's arguments filed 12/28/2020 have been fully considered but they are not persuasive. The Applicant argues that Yasuda fails to disclose the claims as now written. The Examiner respectfully disagrees and has addressed the new limitations in the rejection above. The figures show a decrease in diameter of the inner surface of the thick part 5 from the folded part 4 toward through cylindrical portion 3 at the inner holding portion 6. Whether it’s “gradual” is subjective because such a term is relative and a matter of degree, but there is a decrease in the diameter of the inner surface as shown in Figs. 2 & 4 of Yasuda.  

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RHADAMES J ALONZO MILLER whose telephone number is (571)270-7829.  The examiner can normally be reached on Mon-Fri 10am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571) 272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
/RJA/
Examiner, Art Unit 2847     

/William H. Mayo III/           Primary Examiner, Art Unit 2847